
	
		II
		111th CONGRESS
		1st Session
		S. 1809
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 20, 2009
			Mr. Wicker (for himself
			 and Mr. Inhofe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to promote the
		  certification of aftermarket conversion systems and thereby encourage the
		  increased use of alternative fueled vehicles.
	
	
		1.Short titleThis Act may be cited as the
			 Streamline Vehicle Conversions
			 Act.
		2.Emission certification requirements for
			 aftermarket conversion systemsPart A of title II of the Clean Air Act (42
			 U.S.C. 7521 et seq.) is amended by adding at the end the following:
			
				220.Emission certification requirements for
				aftermarket conversion systems
					(a)DefinitionsIn this section:
						(1)Aftermarket conversion systemThe term aftermarket conversion
				system has the meaning given the term in section 85.502 of title 40,
				Code of Federal Regulations (as in effect on the date of enactment of this
				section).
						(2)Aftermarket conversion test
				groupThe term
				aftermarket conversion test group means a group of vehicles or
				engines identified pursuant to subsection (b)(4) for the purpose of testing
				aftermarket conversion systems.
						(b)Certificates of conformity
						(1)In generalIn the case of an aftermarket conversion
				system, the certificate of conformity issued by the Administrator for 1 or more
				aftermarket conversion test groups—
							(A)shall not expire; and
							(B)shall continue to apply in subsequent
				calendar years.
							(2)Subsequent recertificationNo recertification of an aftermarket
				conversion system shall be required with respect to the aftermarket conversion
				test group covered by the certificate.
						(3)Name changesThe names of test groups covered by a
				certificate of conformity described in paragraph (1) shall not change from year
				to year.
						(4)Identification of multiple vehicle makes,
				models, manufacturers, and standardsFor purposes of aftermarket conversion, the
				Administrator shall—
							(A)establish criteria for use in identifying
				similar vehicle makes, models, original equipment manufacturers, emission
				standards, and different model years that may be used under a single
				aftermarket conversion test group; and
							(B)accept the aftermarket conversion test
				group established under subparagraph (A) on an aftermarket conversion system
				manufacturer application for a certificate of conformity.
							(c)Carryover certification for additional
				model yearsAt the request of
				an aftermarket conversion system manufacturer, the Administrator shall allow
				the submission of previous vehicle emission test data and on-board diagnostic
				II system test data for the certification of additional model year vehicles if
				the aftermarket conversion system manufacturer is able to demonstrate that
				neither the aftermarket conversion system nor the design and specifications of
				the applicable vehicle model are substantially different, from those identified
				in the original certificate of conformity, in a way that could affect the
				compliance of the aftermarket conversion system.
					(d)Carry-Across certificationThe Administrator shall promulgate
				regulations to allow an aftermarket conversion system manufacturer to use
				emission test data and on-board diagnostic II system test data generated for a
				single certified test group to serve as the basis for certifying additional
				test groups upon a showing that the additional test groups are sufficiently
				similar, even if produced by different original equipment manufacturers.
					(e)Use of assigned deterioration
				factorsA manufacturer of
				aftermarket conversion systems may use deterioration factors assigned by the
				Environmental Protection Agency without regard to any sales limits imposed on
				small-volume manufacturers.
					(f)Waiver of certain testing
				requirementsIn certifying an
				aftermarket conversion system, the Administrator shall waive any emission
				testing and nonexhaust emission testing requirements pertaining to the fuel on
				which the vehicle or engine was originally certified to run, if the aftermarket
				conversion system manufacturer is able to demonstrate that waiving the testing
				requirements is appropriate.
					(g)On-Board diagnostic
				requirementsThe
				Administrator shall promulgate regulations applicable to on-board diagnostic
				systems for aftermarket conversion systems that—
						(1)ensure that aftermarket conversion systems
				which are equipped with on-board diagnostic systems are effective at monitoring
				critical emission components;
						(2)take into account the inability of an
				aftermarket conversion system manufacturer to access proprietary on-board
				diagnostic technology of an original equipment manufacturer; and
						(3)are sufficiently flexible to encourage the
				increased use of alternative fueled vehicles.
						(h)Older vehicles
						(1)In generalConversion of a vehicle outside of the
				useful life of the vehicle, as specified on the certificate of conformity of
				the original equipment manufacturer, to alternative fuel operation shall
				not—
							(A)be considered to be tampering under section
				203, if the aftermarket conversion system manufacturer or the person performing
				the conversion is able to demonstrate that the development and engineering
				sophistication of the conversion technology is—
								(i)matched to an appropriate vehicle or group
				of vehicles; and
								(ii)well-designed and installed in accordance
				with good engineering judgment so that the installation of the aftermarket
				conversion system does not degrade emission performance, as compared to the
				performance of the vehicle or vehicles before the conversion; or
								(B)require the issuance by the Administrator
				of any certificate of conformity.
							(2)LabelUpon conversion of a vehicle described in
				paragraph (1), the person performing the conversion shall affix to the motor
				vehicle a label that includes a statement that—
							(A)the vehicle has been equipped with an
				aftermarket conversion system; and
							(B)the installation of that system occurred
				outside of the useful life of the vehicle.
							(3)No preclusion of ordersNothing in this section precludes the
				Administrator from issuing an order to prohibit the manufacture, sale,
				distribution, or installation of an aftermarket conversion system if the
				Administrator has evidence that the installation of the aftermarket conversion
				system on a vehicle outside of the useful life of the vehicle degrades emission
				performance.
						.
		
